OPINION — AG — ** DEPARTMENT OF HUMAN SERVICES — OFFICES — RELOCATION ** THE OKLAHOMA PUBLIC WELFARE COMMISSION, IN FORMULATING POLICY UNDER THE POLICY MAKING POWERS GRANTED THE COMMISSION IN ARTICLE XXV, SECTION 4 OF THE OKLAHOMA CONSTITUTION, IS 'NOT' EMPOWERED TO ENACT POLICY WHICH IS CONTRARY TO LEGISLATIVE POLICY ENACTED INTO LAW. ACCORDINGLY, THE COMMISSION MAY NOT, UNDER ITS POLICY MAKING POWERS, IGNORE THE LEGISLATIVE DICTATES OF SENATE BILL NO. 46 WHICH REQUIRES THAT NO OFFICE OF THE DEPARTMENT OF PUBLIC WELFARE, CURRENTLY LOCATED IN A COUNTY SEAT TOWN, BE RELOCATED TO ANOTHER TOWN. (MUNICIPALITY, DEPARTMENT OF HUMAN SERVICES, LOCATION, OFFICES, LEGISLATIVE INTENT, FORMULATE, WELFARE DEPARTMENT) CITE: ARTICLE XXV, SECTION 1, ARTICLE XXV, SECTION 2, ARTICLE XXV, SECTION 4 (NEAL LEADER)